DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 16, line 12, “said holes” has been changed to – said plurality holes –;
In claim 16, line 17, “said preset supply pressure” has been changed to -a preset supply pressure”;
In claim 16, line 18, “said holes” has been changed to – said plurality holes –; 
In claim 18, line 2, “said holes” has been changed to – said at least two holes –;
In claim 21, line 1, “The system according to claim 16” has been changed to – The method according to claim 16 –.
Allowable Subject Matter
Claims 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art discloses a step of estimating a rupture pressure of the soil at regions affected by said hole, calculating a rupture pressure of the soil at each one of the holes of an injection device, and providing dimensions of the outlets of said the holes and the preset supply pressure of the resin to said tubular element so as to provide an outflow of the mixture through the respective outlets at a pressure that is higher than said rupture pressure, and so as to provide a substantially identical flow-rate of the mixture passing through each one of said at least two holes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411. The examiner can normally be reached Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARIB A OQUENDO/Primary Examiner, Art Unit 3678